DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to the re-consideration filed on 10/15/2021.

Examiner’s Comment
Upon further consideration, examiner hereby withdraws the last office action mailed on 7/16/2021. In view of the request for consideration, the office action mailed on 7/16/2021 is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-8, 11-15 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshie et al. (US PAT. 5,150,087).
	Yoshie et al. teach a torque transmitter, as per claims 1, 6 and 11, for connecting a cable television (CATV) filter component to an interface port, the torque transmitter comprising: a CATV filter header (40 including 21, 24, col. 8, lines 39-43) configured to support the CATV filter component (16, 17, col. 8, lines 28-38) as shown in Fig. 6; and a torque-transmitting housing (inner case of 12 and outer case of 13) configured to at least partially house the CATV filter header as shown in Fig. 6, comprising an end face portion facing away from the interface port, wherein the end face portion defines an engagement hole (12l, 12m, as shown in Fig. 7A, col. 7, line 62 to col. 8, line 2) therein, wherein the engagement hole is capable of receiving a protrusion of a torque-transmitting portion of a CATV filter installation tool (now shown, col. 1, lines 13-24), and wherein the torque-transmitting housing is capable of receiving a torque force from the CATV filter installation tool, and to transmit the torque force to the CATV filter header, so as to allow the CATV filter installation tool to connect the CATV filter component to the interface port.
	It is also noted that the scope of the claimed invention is the torque transmitter only, not how to operate or how to use it. Therefore, the torque transmitter of Yoshie et al. meets all structure requirements as set forth above. 
	Re. claims 2, 7 and 14: Since the end face portion defining the engagement hole is on the torque-transmitting housing, the CATV filter header is not configured to engage the CATV filter installation tool as shown in Fig. 6.
	Re. claims 3, 8 and 15: Since the end face portion defining the engagement hole is on the torque-transmitting housing, the CATV filter header does not include an engagement hole that is capable of receiving the CATV filter installation tool.
	Re. claim 12: It is also noted that the scope of the claimed invention is the torque transmitter only, not how to operate or how to use it. Therefore, the torque-transmitting housing is capable of transmitting the torque force to the filter header so as to install the torque transmitter on an interface port.
	Re. claim 13: It is also noted that the scope of the claimed invention is the torque transmitter only, not how to operate or how to use it. Therefore, the torque-transmitting housing is capable of transmitting the torque force to the filter header so as to install the filter component on an interface port.
	Re. claim 21: There is a threaded portion (12b) inside of the case, which is connected to an inner side of an input side connector. Therefore, the filter header includes a threaded connector that is configured to connect to an equipment port or a coaxial cable (col. 7, lines 44-49).

Allowable Subject Matter
Claims 4, 5, 9, 10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729